EXHIBIT 10.52
Grant No. _________
o       Participant’s Copy
o       Company’s Copy
Arbitron Inc.
2008 Equity Compensation Plan
Restricted Stock Unit Agreement
To _____________:
     Arbitron Inc. (the “Company”) has granted you (the “Grant”) restricted
stock units (“RSUs”) as set forth on Exhibit A to this Agreement (the “RSUs”)
under its 2008 Equity Compensation Plan (the “Plan”), subject to the Vesting
Schedule specified on Exhibit A.
     The Grant is subject in all respects to the applicable provisions of the
Plan. This Agreement does not cover all of the rules that apply to the Grant
under the Plan, and the Plan defines any capitalized terms in this Agreement
that this Agreement does not define.
     In addition to the Plan’s terms and restrictions, the following terms and
restrictions apply:

     
Vesting Schedule
  The Grant becomes nonforfeitable (“Vested”) as to some or all of the RSUs only
as provided on Exhibit A.
 
   
Distribution Dates
  You will receive a distribution of shares (the “Shares”) of Company common
stock (“Common Stock”) equivalent to your Vested RSUs as soon as practicable
following the dates on which you become Vested (the “Distribution Dates”) as
provided in Exhibit A, subject to any overriding provisions in the Plan.
 
   
Limited Status
  You understand and agree that the Company will not consider you a shareholder
for any purpose with respect to the Shares, unless and until the Shares have
been issued to you on the Distribution Date(s). You will, however, receive
dividend equivalents (“Dividend Equivalent Rights”) with respect to the Vested
RSUs, measured using the Shares they represent, with the amounts convertible
into full or fractional additional Vested RSUs based on dividing the Dividend
Equivalent Rights by the Fair Market Value (as defined in the Plan) as of the
date of dividend distribution and holding the resulting additional Vested RSUs
for distribution as provided for the RSUs with respect to which they were
issued.
 
   
Voting
  RSUs cannot be voted. You may not vote the Shares unless and until the Shares
are distributed to you.
 
   
Transfer Restrictions
  You may not sell, assign, pledge, encumber, or otherwise transfer any interest
(“Transfer”) in the Shares until the Shares are distributed to you.

 



--------------------------------------------------------------------------------



 



     
and Forfeiture
  Any attempted Transfer that precedes the Distribution Date for such Shares is
invalid.
 
   
 
  Unless the Administrator determines otherwise at any time or Exhibit A
provides otherwise, if your service with the Company terminates for any reason
before all of your RSUs are Vested, then you will forfeit such unvested RSUs
(and the Shares to which they relate) to the extent that such RSUs do not
otherwise vest as a result of the termination. The forfeited RSUs will then
immediately revert to the Company. You will receive no payment for RSUs that you
forfeit.
 
   
 
  Your receipt of and retaining the RSUs and any Common Stock issued thereunder
are also subject to your compliance with the restrictive covenants set out in
Exhibit B to this award.
 
   
Additional Conditions
  The Company may postpone issuing and delivering any Shares for so long as the
Company determines to be advisable to satisfy the following:
to Receipt
   
 
   
 
 
its completing or amending any securities registration or qualification of the
Shares or its or your satisfying any exemption from registration under any
Federal or state law, rule, or regulation;
 
   
 
 
its receiving proof it considers satisfactory that a person or entity seeking to
receive the Shares after your death is entitled to do so;
 
   
 
 
your complying with any requests for representations under the Grant and the
Plan; and
 
   
 
 
its or your complying with any federal, state, or local tax withholding
obligations.
 
   
Taxes and Withholding
  The RSUs provide tax deferral, meaning that they are not taxable to you until
you actually receive Shares on or around each Distribution Date. You will then
owe taxes at ordinary income tax rates as of each Distribution Date at the
Shares’ value.
 
   
 
  The Company is required to withhold (in cash from salary or other amounts owed
you) the applicable percentage of the value of the Shares on the Distribution
Date, regardless of whether you sell them. If the Company does not choose to do
so, you agree to arrange for payment of the withholding taxes and/or confirm
that the Company is arranging for appropriate withholding.
 
   
Additional Representations
from You
  If you receive Shares at a time when the Company does not have a current
registration statement (generally on Form S-8) under the Act that covers
issuances of Shares to you, you must comply with the following before the
Company will release the Shares to you. You must:

- 2 -



--------------------------------------------------------------------------------



 



     
 
 
represent to the Company, in a manner satisfactory to the Company’s counsel,
that you are acquiring the Shares for your own account and not with a view to
reselling or distributing the Shares; and
 
   
 
 
agree that you will not sell, transfer, or otherwise dispose of the Shares
unless:
 
   
 
 
a registration statement under the Act is effective at the time of disposition
with respect to the Shares you propose to sell, transfer, or otherwise dispose
of; or
 
   
 
 
the Company has received an opinion of counsel or other information and
representations it considers satisfactory to the effect that, because of
Rule 144 under the Act or otherwise, no registration under the Act is required.
 
   
Additional Restrictions
  You will not receive the Shares if issuing the Shares would violate any
applicable federal or state securities laws or other laws or regulations. Any
acceleration, vesting, or extension under this Grant is subject, as applicable,
to the 280G provisions in Exhibit C hereto and to compliance with any
requirement that otherwise applies to you to provide a release of claims.
 
   
No Effect on Employment or Other Relationship
  Nothing in this Agreement restricts the Company’s rights or those of any of
its affiliates to terminate your employment or other relationship at any time,
with or without cause. The termination of your relationship, whether by the
Company or any of its affiliates or otherwise, and regardless of the reason for
such termination, has the consequences provided for under the Plan and any
applicable employment or severance agreement or plan.
 
   
No Effect on Running Business
  You understand and agree that the existence of the RSU will not affect in any
way the right or power of the Company or its stockholders to make or authorize
any adjustments, recapitalizations, reorganizations, or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issuance of bonds, debentures, preferred or other stock,
with preference ahead of or convertible into, or otherwise affecting the
Company’s common stock or the rights thereof, or the dissolution or liquidation
of the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether or not of a similar
character to those described above.
 
   
Section 409A
  This Agreement is intended to comply with the requirements of Section 409A of
the Internal Revenue Code and must be construed consistently with that section.
Notwithstanding anything in the Plan or this Agreement to the contrary, if the
Vested portion is increased in connection with your “separation from service”
within the meaning of

- 3 -



--------------------------------------------------------------------------------



 



     
 
  Section 409A, as determined by the Company), other than due to death, and if
(x) you are then a “specified employee” within the meaning of Section 409A at
the time of such separation from service (as determined by the Company, by which
determination you agree you are bound) and (y) the payment under such
accelerated RSUs will result in the imposition of additional tax under
Section 409A if paid to you within the six month period following your
separation from service, then the payment under such accelerated RSUs will not
be made until the earlier of (i) the date six months and one day following the
date of your separation from service or (ii) the 10th day after your date of
death, and will be paid within 10 days thereafter. Neither the Company nor you
shall have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by
Section 409A. In any event, the Company makes no representations or warranty and
shall have no liability to you or any other person, if any provisions of or
payments under this Agreement are determined to constitute deferred compensation
subject to Code Section 409A but not to satisfy the conditions of that section.
 
   
Unsecured Creditor
  This Agreement creates a contractual obligation on the part of the Company to
make payment under the RSUs credited to your account at the time provided for in
this Agreement. Neither you nor any other party claiming an interest in deferred
compensation hereunder shall have any interest whatsoever in any specific assets
of the Company. Your right to receive payments hereunder is that of an unsecured
general creditor of Company.
 
   
Governing Law
  The laws of the State of Delaware will govern all matters relating to this
Agreement, without regard to the principles of conflict of laws.
 
   
Notices
  Any notice you give to the Company must follow the procedures then in effect.
If no other procedures apply, you must send your notice in writing by hand or by
mail to the office of the Company’s Secretary. If mailed, you should address it
to the Company’s Secretary at the Company’s then corporate headquarters, unless
the Company directs participants to send notices to another corporate department
or to a third party administrator or specifies another method of transmitting
notice. The Company and the Administrator will address any notices to you at
your office or home address as reflected on the Company’s personnel or other
business records. You and the Company may change the address for notice by like
notice to the other, and the Company can also change the address for notice by
general announcements to participants.
 
   
Plan Governs
  Wherever a conflict may arise between the terms of this Agreement and the
terms of the Plan, the terms of the Plan will control.

- 4 -



--------------------------------------------------------------------------------



 



                     
 
          Arbitron Inc.  
Date:
          By:        
 
 
 
         
 
   

- 5 -



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT
     I acknowledge I received a copy of the Plan. I represent that I have read
and am familiar with the Plan’s terms. I accept the Grant subject to all of the
terms and provisions of this Agreement and of the Plan under which the Grant is
made, as the Plan may be amended in accordance with its terms. I agree to accept
as binding, conclusive, and final all decisions or interpretations of the
Administrator concerning any questions arising under the Plan with respect to
the Grant.

                     
Date:
                   
 
 
 
     
 
   
 
          Name:        
 
             
 
   

     No one may sell, transfer, or distribute the securities covered by the
Grant without an effective registration statement relating thereto or an opinion
of counsel satisfactory to the Company or other information and representations
satisfactory to the Company that such registration is not required.

- 6 -



--------------------------------------------------------------------------------



 



Grant No. _________
Arbitron Inc.
2008 Equity Compensation Plan
Restricted Stock Unit
Exhibit A
Recipient Information:

         
Name:
       
 
       
Signature: X
       

Grant Information:

                     
RSUs:
          Date of Grant:        
 
 
 
         
 
   

     
Vesting Schedule
  The Grant is Vested as to one-fourth of the RSUs on each of the next four one
year anniversaries of the Date of Grant (each a “Vesting Date”), assuming you
remain a service provider to the Company through those dates.
 
   
Grant Expiration Rules
  Except as otherwise provided in an employment, retention, or other individual
agreement covering you, you will forfeit any unvested portions of the Grant
immediately when you cease to be employed by (or a member of the Board of) the
Company for reasons other than death, disability, or your Retirement. If your
employment ends for death, Disability, or your Retirement, you will become fully
Vested at that date.
 
   
 
  “Cause” will have the meaning set forth in any employment or other agreement
or policy applicable to you or, if no such agreement or policy exists, will mean
(i) dishonesty, fraud, misrepresentation, theft, embezzlement or injury or
attempted injury, in each case related to the Company or any Subsidiary,
(ii) any unlawful or criminal activity of a serious nature, (iii) any breach of
duty, habitual neglect of duty or unreasonable job performance, or (iv) any
material breach of any employment, service, confidentiality or noncompete
agreement entered into with the Company or any Subsidiary.
 
   
 
  “Disability” means your disability such as would entitle you to receive
disability income benefits pursuant to the long-term disability plan of the
Company or Subsidiary then covering you or, if no such plan exists or is
applicable to you, your permanent and total disability within the meaning of
Section 22(e)(3) of the Code;

- 7 -



--------------------------------------------------------------------------------



 



     
 
  provided, however, that the disability must also comply with the requirements
of Treas. Reg. § 1.409A-3(i)(4).
 
   
 
  “Retirement” means the termination (other than for Cause or by reason of death
or Disability) of your employment or other service on or after the date on which
you have attained the age of 55 and have completed 10 years of continuous
service to the Company or any Subsidiary (such period of service to be
determined in accordance with the retirement/pension plan or practice of the
Company or Subsidiary then covering you, provided that if you are not covered by
any such plan or practice, you will be deemed to be covered by the Company’s
plan or practice for purposes of this determination).
 
   
 
  If a Change in Control Event occurs before the final Distribution Date and the
Change in Control Event also would be an event described in Treas. Reg.
Section 1.409A-3(i)(5) (a “409A Change in Control Event”), any unvested RSUs you
then hold will Vest earlier than their scheduled Vesting Dates only as provided
in this paragraph. A Change in Control Event that does not comport with that
regulation will not cause an acceleration in Vesting Dates unless otherwise
permitted by Section 409A. Subject to the foregoing rules, if a Change in
Control Event occurs and the RSU is not continued, assumed or replaced, it shall
immediately become fully Vested and the final Vesting Date will be the closing
of the Change in Control Event. Also subject to the foregoing rules, if the RSU
is continued, assumed or replaced, Vesting fully accelerates and the final
Vesting Date will be your last day of employment if, within 24 months following
the closing of the Change in Control Event, the Company terminates your
employment without Cause or, if your employment or other individual agreement
provides for resignation for “Good Reason,” you resign for Good Reason during
the same period.
 
   
Distribution Dates
  The Distribution Date for Shares will be the date the Company selects that is
as soon as administratively practicable following the applicable Vesting Date
(and is, in any event, no later than March 15 of the following calendar year).

- 8 -